Citation Nr: 0736835	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a lung disability, 
to include chronic obstructive pulmonary disease (COPD), 
emphysema, asthma, and sarcoidosis, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from August 1979 to 
February 1983.  He also had had active duty for training 
(ACDUTRA) from February 1978 to September 1978.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied a claim 
of service connection for cause of the veteran's death and an 
accrued benefits claim of service connection for a lung 
disability, including COPD, emphysema, asthma, and 
sarcoidosis.

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) to which an individual 
was entitled at death under existing ratings or decisions and 
under laws administered by the VA Secretary, or those based 
on evidence in the file at date of death and due and unpaid, 
that shall, upon the death of such individual, be paid to the 
surviving spouse or other appropriate party.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 (2007).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  
For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

By way of background, the veteran originally filed an 
application for a claim of service connection for various 
lung disabilities in September 1999.  Through rating 
decisions, dated in June 2000 and July 2000, the RO denied 
the veteran's claim.  The veteran filed a timely notice of 
disagreement (NOD) with the decisions in November 2000.  
Subsequently, the RO issued another decision in September 
2001, which continued the denial.  Because the veteran 
submitted a NOD, the RO was required to issue a statement of 
the case (SOC) pursuant to 38 C.F.R. § 19.29.  38 C.F.R. 
§ 19.26 (2000).  A SOC was never issued.

Thereafter, a July 2003 submission by the veteran was treated 
as an application to reopen a claim of service connection for 
a lung disability despite the still pending original claim.  
In an April 2, 2004 rating decision, the RO denied the 
veteran's petition to reopen the claim for lack of new and 
material evidence.  Additionally, claims of service 
connection for arthritis, a nervous condition to include 
depression, and residuals of a right hand and finger injury, 
were denied.  The veteran died on April [redacted], 2004.  Notice of 
the April 2, 2004 decision was mailed on April 14, 2004.  
Because the veteran died prior to the issuance of the notice 
letter, the four claims were still pending and had not been 
finally adjudicated.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.160, 20.302, 20.1103 (2003).  Pending claims 
at the time of the veteran's death, such as these, are 
subject to claims for accrued benefits.  38 C.F.R. 
§ 3.1000(d)(5).

In June 2004, the appellant filed an informal claim for 
accrued benefits.  In that claim and in the formal 
application, dated in September 2004, the appellant did not 
identify any specific pending claim that she wished to pursue 
for accrued benefits purposes.  Thus, the accrued benefits 
claims pertained to all four claims that were pending at the 
time of the veteran's death.  In the March 2005 decision, the 
RO only adjudicated the pending lung disability claim and not 
the other three pending claims.  The RO properly adjudicated 
the lung disability claim as a claim of service connection 
and not as a petition to reopen a claim of service 
connection, because the original claim from 1999 was indeed 
still pending.  Nevertheless, the claims of service 
connection for arthritis, a nervous condition to include 
depression, and residuals of a right hand and finger injury, 
were not adjudicated for accrued benefits purposes.  In view 
of that fact, those three issues have not been developed for 
appellate review, and are referred to the originating agency 
for appropriate action.

With respect to the claim of service connection for a lung 
disability for accrued benefits purposes, the Board finds 
that further development is necessary.  Accrued benefits 
arise from benefits that the veteran was entitled to based on 
evidence in the file at date of death.  Evidence in the file 
at date of death includes evidence that is in support of the 
claim and is in VA's possession on or before the veteran's 
death, even if such evidence was not physically located in 
the VA claims file.  38 C.F.R. § 3.1000(d)(4).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  However, no compensation 
may be paid if the disability is the result of abuse of 
alcohol or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).  In addition, certain chronic diseases, such 
as bronchiectasis and sarcoidosis, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In connection with his pending claim of service connection 
for a lung disability, the veteran had contended that he 
developed a lung disability, such as COPD, emphysema, asthma, 
and sarcoidosis, as a result of his active military service 
or ACDUTRA.  While the veteran had submitted substantial 
private treatment records that documented various current 
lung disabilities, the records contained little probative 
opinion evidence as to the origins of his lung disability.

A review of the claims file reveals that the veteran 
underwent a VA examination in June 1983 in connection with 
unrelated benefit claims.  Significantly, the veteran had 
complaints of shortness of breath.  He stated that he was 
diagnosed with fluid on his lungs by a Dr. Lopez in Hayti, 
Missouri.  He also stated that he was seen at the John 
Cochran VA Medical Center (VAMC) in St. Louis, Missouri, in 
May 1983.  VA treatment records were not, and are not, 
currently associated with the claims file.  According to the 
VA Adjudication Procedure Manual, evidence in VA's possession 
for the purposes of accrued benefits includes evidence 
physically located at any VA facility, including VAMCs.  M21-
1MR, Part VIII.1.4.c (2007).  Consequently, the claim must be 
remanded in order to attempt to obtain the records at the 
VAMC.

The records located at the St. Louis VAMC may be significant, 
because they may support the claim of service connection, 
particularly on a presumptive basis.  That is, the supposed 
treatment occurred less than one year after the veteran's 
separation from military service.  Thus, if a compensable 
degree of bronchiectasis or sarcoidosis is documented in 
those records, service connection for a lung disability may 
be warranted, for the purposes of accrued benefits.

Regarding the claim of service connection for the cause of 
the veteran's death, the appellant essentially contends that 
the veteran's death was related to his military service.  A 
surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c).  In effect, the 
service-connected disability, to be a contributory cause of 
death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

At the time of his death, the veteran was not service 
connected for any disability.  Nevertheless, the appellant 
asserts that the veteran died as a result of a lung 
disability that was incurred or aggravated during the 
veteran's military service.  A review of the medical evidence 
reveals that the veteran's death certificate, dated April [redacted], 
2004, lists pneumonia as the cause of death.  A summary was 
issued at the time of his death by St. Francis Medical 
Center.  It listed the veteran's final diagnoses as bullous 
emphysema, respiratory insufficiency, and bilateral 
pneumonia.  Additionally, private medical records detailed 
the veteran's treatment for various lung disabilities, 
including COPD, emphysema, asthma, and sarcoidosis.

The veteran's service medical records are positive for a 
complaint of chest pain in March 1978 during ACDUTRA.  Later 
in March 1978, the veteran was diagnosed with an acute 
respiratory disease and he was treated for three days.  
During his separation examination from active service in 
January 1983, the veteran reported that he had, or previously 
had, shortness of breath.  His lungs were reported as normal, 
but no chest x-ray was performed.  As noted above, the 
veteran also complained of shortness of breath during a June 
1983 VA examination shortly after service.  He also reported 
that a private doctor had diagnosed him with fluid on the 
lungs.

The Board notes that although the medical evidence of record 
since 1999 thoroughly details the severity and treatment of 
the veteran's lung disability, the record does not contain a 
medical opinion as to etiology.  The veteran had stated, and 
the appellant testified that the veteran told her, that he 
had problems with his lungs ever since military service, if 
not prior to service.  Significantly, the treatment records 
also document a history of tobacco use, although the reported 
extent of use varied.  Additionally, the treatment records 
document a long history of alcohol abuse and the veteran 
reported working in a factory in which he was exposed to a 
lot of chemicals.

In light of the evidence, the Board finds that a VA medical 
opinion should be obtained in order to properly assess the 
appellant's cause of death claim.  The opinion should address 
the etiology of the veteran's pneumonia and any associated 
disease process leading to his death.

Accordingly, this case is REMANDED for the following actions:

1.  In connection with the claim of 
service connection for cause of death, 
send a letter to the appellant requesting 
her to identify or submit pertinent 
evidence in support of her claim not 
already of record, particularly including 
any relevant medical records dated prior 
to 1999.

2.  Obtain the veteran's VA treatment 
records, dated since 1983, from the John 
Cochran VAMC in St. Louis, Missouri, and 
associate the records with the claims 
folder.  Follow the applicable procedures 
to request stored or retired records as 
necessary.

3.  After securing any additional 
records, forward the claims file to a 
physician for a medical opinion report.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated physician.  Consideration 
should be given to the veteran's 
respiratory complaints noted in the 
service medical records and directly 
after separation.

The physician should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the cause of the 
veteran's death (pneumonia) or any 
disease process leading to the veteran's 
death began in service or otherwise 
developed as a result of disease or 
injury coincident with military service.  
The physician should also address the 
possibility of post-service onset.  
Additionally, the physician should state 
whether any disease process leading to 
the veteran's death is at least as likely 
as not attributable to abuse of 
substances or use of tobacco, whether it 
occurred during or after military 
service.  The physician must provide the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate.

After the requested opinion report has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
physician.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the appellant and her representative with 
a supplemental statement of the case 
(SSOC) and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.  In 
addressing accrued benefits, only the 
evidence in the claims file, or in VA's 
possession, at the time of the veteran's 
death should be considered.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

